DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 02/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,734,094 and U.S. Patent No. 9,996,660 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
Claims 1-20 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as cited. The closest reference “Mechanics and Energies of Swinging the Human Leg”, Doke et al. and/or “Energetic Costs of Producing Muscle Work and Force in a Cyclical Human Bouncing Task”, Dean et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein capturing motion data of a user with a sensor being worn on an appendage of the user to detect appendage swings peaks/instances and bounce peaks/instances in the motion data to calculate a step frequency of the user during a time period and classifying the motion data based on calculated step frequency during the time period to calculate an energy expenditure value and energy expenditure points value for the user as cited in independent claim 1 and 15. 

Instead, Doke et al. disclose mechanics and energetics of swinging human leg in measuring a metabolic cost and/or energy expenditure, whereas Dean et al. disclose energetic costs in human bouncing task.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TOAN M LE/Primary Examiner, Art Unit 2864